Citation Nr: 9927075	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who had active 
service from October 1942 to January 1946.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO) rating decision in July 1992.  
This case was previously before the Board in June 1997, at 
which time it was remanded to the RO for additional 
development.  In particular, the Board directed the RO to 
readjudicate the appellant's claim, which was then framed as 
whether new and material evidence had been presented to 
reopen the claim for service connection for cause of death, 
on a de novo basis.  It is noted that the RO considered the 
issues of entitlement to dependency and indemnity 
compensation (DIC), and eligibility to dependents' 
educational assistance at that time.  As these issues have 
not been properly developed and certified for appeal, they 
are not before the Board at this time.  Consequently, the 
only issue currently before the Board is entitlement to 
service connection for the cause of the veteran's death.  
Accordingly, the Board will limit its consideration to that 
issue.



FINDINGS OF FACT

1.  The veteran died on January [redacted] 1992 at the age of 68; 
the cause of death was respiratory arrest due to renal 
failure due to severe emphysema; ETOH liver disease was a 
contributing cause.

2.  At the time of his death, service connection was in 
effect at a noncompensable evaluation for residuals of a 
shell fragment wound to the legs.

3.  The veteran's service-connected disability did not cause, 
accelerate, or contribute substantially or materially to his 
death.

4.  Renal failure, emphysema, and alcoholic liver disease, 
the causes of the veteran's death, were not shown in service, 
nor for 46 years thereafter, and have not been shown to be 
related to any incident in service, or to be related to any 
service-connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

No service medical records (SMRs) are available, with the 
exception of two pages from the recovered records of the 
Surgeon Generals Office (SGO).  In response to the RO's 
attempts to obtain the veteran's SMRs, the National Personnel 
Records Center (NPRC) explained that the veteran's records 
may have been destroyed in a fire that occurred at the 
facility in 1973. 

A rating decision of September 1988 granted service 
connection for residuals of a shell fragment wound to the 
legs, and assigned a noncompensable evaluation.

Private medical records reveal that the veteran received 
treatment for sepsis due to pneumonia from October to 
November 1987.  

A private hospital report notes that the veteran was admitted 
to the Intensive Care Unit with severe dehydration and sepsis 
in January 1992.  The initial assessment by the admitting 
physician was severe dehydration; sepsis; severe anemia; 
history of gastrointestinal bleeding; alcoholic liver 
disease; and emphysema.  The veteran was treated with IV 
antibiotics, and was intubated after going into respiratory 
failure.  He subsequently went into shock, and experienced a 
complete renal shutdown.  The veteran finally succumbed to 
multiple organ failure.  The cause of death was noted to be 
severe chronic obstructive pulmonary disease with respiratory 
failure and shock with multiple organ failure, including 
renal shutdown and probable sepsis.

The veteran was age 68 at the time of his death on January 
[redacted] 1992.  According to the death certificate, the cause of 
death was respiratory arrest due to renal failure due to 
severe emphysema; ETOH liver disease was a contributing 
cause.  At the time of the veteran's death, service 
connection was in effect at a noncompensable evaluation for 
residuals of a shell fragment wound to the legs.

In March 1992, the appellant filed a claim for Dependency and 
Indemnity Compensation.  This claim was denied by a July 1992 
rating decision, and the appellant subsequently perfected her 
appeal on the issue.

In July 1994 correspondence, the appellant suggested that her 
husband's death was related to exposure to mustard 
"gasoline" during service, and requested that her claim be 
reconsidered on that basis.  Consequently, in a letter dated 
in November 1994, the RO requested that the appellant provide 
detailed information regarding her husband's alleged exposure 
to mustard gas, including the date of the exposure, the 
location where the mustard gas testing took place, the 
equipment tested, the nature of the test or training, and the 
unit to which the veteran was assigned.  While the appellant 
replied the following month, the information contained in the 
correspondence was unresponsive to the RO's request.  

The RO requested verification of the veteran's exposure to 
mustard gas from the Department of the Army in November 1994.  
In a January 1995 report, the Department of the Army 
responded that as records regarding exposure to mustard gas 
are not searchable by individual name or service number, the 
information provided by the RO was insufficient to conduct a 
search for information regarding the veteran's alleged 
exposure to mustard gas in service.  A February 1995 Report 
of Contact documents a telephone conversation between 
representatives of the RO and the VA Central Office which 
verified that the veteran's name was not included on the list 
of Army mustard gas testing/training participants compiled by 
the VA Epidemiology Service.

During the May 1995 personal hearing, the appellant testified 
that she met the veteran in 1970, and they were married in 
October 1978.  She reported that her husband worked three 
jobs while alive, and opined that his death in January 1992 
was caused by pneumonia as a complication of ulcer, 
respiratory cancer or "overworking."  She further stated 
that her husband was exposed to mustard gas during World War 
II, and maintained that this exposure contributed to his 
death.  While the appellant was unable to give any details 
regarding the veteran's exposure to mustard gas in service, 
she responded to questions as to the circumstances of his 
exposure by mentioning Europe and specifically Belgium.  She 
pointed out that the veteran served as a tank crewmember 
during World War II, and suggested that he was exposed to 
mustard gas when he fired mustard gas shells at the Germans.  
She testified that the veteran experienced breathing problems 
following his separation from service.  The hearing officer 
sought to clarify the claimant's evidentiary assertions and 
asked whether they were to the effect that the veteran was 
exposed to mustard gas when he fired mustard gas shells as a 
tank crewman in Europe.  The representative concurred that 
this was the evidentiary assertion and the claimant did not 
contradict that statement.

The Board notes that although the claimant's testimony at the 
hearing was difficult at times to understand, she also 
appeared to be associating the mustard gas exposure to the 
veteran's duties as a tank driver.  In a communication 
received by the RO in June 1995, she referred to the 
veteran's duties as a driver of a tank powered by "mustard 
gasoline." 

The appellant appeared at a Travel Board hearing in March 
1997, and was accompanied by her representative from the 
Disabled American Veterans.  During the hearing, the 
appellant indicated that she had a hearing problem, and 
stated that she did not understand the preliminary remarks 
made by the undersigned.  When the undersigned repeated the 
preliminary remarks in a louder voice, the appellant 
acknowledged that she was able to hear them.  The undersigned 
then turned the proceeding over to the appellant's 
representative, and he attempted to elicit relevant testimony 
regarding the issue on appeal.  However, rather than 
responding to the representative's questions, the appellant 
reverted to unrelated issues.  Despite her representative's 
attempts to return to subjects relevant to the appeal, the 
appellant continued to address issues beyond the scope of the 
hearing.  Consequently, the representative returned the 
hearing to the undersigned.

At that time, the appellant was again asked to address 
matters relevant and material to the issue on appeal.  
However, she again reverted to unrelated issues.  The 
appellant was advised that while the Board did not require 
that she comply with formal rules of practice, testimony must 
be relevant and material to the issue on appeal.  She was 
informed that other appellants were awaiting a hearing, and 
warned that her hearing would be ended if she refused to 
address the issue on appeal.  After further warnings, and the 
appellant's continued failure to address the issue on appeal, 
the representative made some closing remarks, and the hearing 
was closed.

The difficulties encountered during the March 1997 Travel 
Board hearing are detailed in a Memorandum to the file by the 
undersigned.

It is noted that during the Travel Board hearing, the 
appellant testified that while stationed in Europe during 
World War II, her husband was exposed to mustard gas and 
radiation from "the atomic bomb."  She opined that the 
veteran's exposure to mustard gas resulted in complications 
of the heart, lungs, kidneys, and respiratory system, and 
indicated that he experienced an ulcer, fractures, "brain 
fractures," and "fracture leaks."  

II.  Pertinent Law and Regulations

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312 (c).  It is not sufficient to show that the service- 
connected disability casually shared in producing death, 
rather a causal connection must be shown.  Id.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Where a veteran served for at least 90 days during a 
period of war, and certain chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.316 provides the following provisions for 
claims based on chronic effects of exposure to mustard gas 
and Lewisite:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below [,] 
together with the subsequent development of any of the 
indicated conditions [,] is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma [,] or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non[-]service-related supervening condition or 
event as the cause of the claimed condition.

The term "full body exposure" is not defined in the 
regulation; however, it has been addressed in the commentary 
provided in the Federal Register and prior versions of 38 
C.F.R. § 3.316.  The initial proposed regulation was noted to 
cover some naval personnel and potentially other military 
personnel who participated in "full-body, field or chamber 
tests of protective equipment and clothing" at the Naval 
Research Laboratory or the Edgewood Arsenal between 1943 and 
1945.  Pros. VA Reg. 38 C.F.R. § 3.316, 57 Fed. Reg. 1699 
(1992).  The version of 38 C.F.R. § 3.316 adopted effective 
June 1992 referred to "Exposure to mustard gas while 
participating in full-body, field or chamber experiments to 
test protective clothing or equipment during World War II . . 
."  57 Fed. Reg. 33,875-78 (July 31, 1992).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In the case of 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals) 
held that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a veteran is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure even if the disability in question is 
not among the statutorily-enumerated conditions which are 
presumed to be service-related, the presumption not being the 
sole method for showing causation.

III.  Analysis

As noted above, the veteran's service medical records were 
destroyed in a 1973 fire at the National Personnel Records 
Center.  The Board is cognizant of its heightened duty in 
such cases to explain its findings and conclusions.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim. 38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

A well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  There 
must be competent evidence of a current disability,  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service, Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994); and competent 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

For veterans claiming exposure to vesicant agents, however, 
the initial burden to well-ground a claim is relaxed.  
Pearlman v. West, 11 Vet. App. 443 (1998); see also 38 C.F.R. 
§ 3.316.  That is, for purposes of determining whether a 
claim for service connection for a disability due to mustard 
gas exposure in service is well grounded, the Court has held 
that the lay assertion of exposure must be accepted as true.  
Pearlman, supra.  Under 38 C.F.R. § 3.316, the claimant is 
relieved of the burden of providing medical evidence of a 
nexus between the disability and the in-service exposure.  
Rather, service connection may be granted if the veteran 
experienced: (1) full-body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions; unless 
the claimed condition is due to willful misconduct or if 
there is affirmative evidence of a non-service-related 
supervening condition or event as the cause of the claimed 
condition.  

This relaxed standard is due to the circumstances surrounding 
the testing of mustard gas.  The Court explained that because 
these World War II vesicant tests were classified, and 
participants were instructed not to discuss their 
involvement, medical records associated with the tests are 
generally unavailable.  Pearlman, 11 Vet. App. at 446- 47.  
However, unlike the situation in Pearlman, there is no record 
that the veteran had ever in his lifetime stated that he had 
been exposed to any vesicant agent during testing in military 
service.  This case is further distinguishable from Pearlman 
to the extent that the appellant likewise has failed even to 
allege that the veteran reported to her that he was exposed 
to vesicant agents during testing in service.  The claimant's 
allegations of exposure are that: (1) the veteran was exposed 
to mustard gas during overseas combat when he fired mustard 
gas shells from his tank, apparently in Belgium; and (2) that 
apparently she believes his exposure stemmed from the use of 
"mustard gasoline" as a fuel in his tank.

In Pearlman, prior to the veteran's death in February 1993, 
he filed a claim for service connection for chronic 
obstructive pulmonary disease, based on his alleged exposure 
to mustard gas in a secret testing program in the United 
States.  Pearlman, 11 Vet. App. at 445.  The Court noted that 
in her claim for DIC benefits, "the appellant relies on her 
husband's account that he was exposed to mustard gas during 
active service."  Pearlman, 11 Vet. App. at 446.  While in 
Pearlman, at 447, it was stated in broad terms that "for the 
purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under this regulation, the Board must 
assume that the lay testimony of exposure is true," it was 
also noted that "[t]he reason behind this relaxed standard 
is the circumstances surrounding the testing of mustard 
gas."   Pearlman, at 446.  The Court did not specifically 
address claims based solely on alleged exposure in combat 
during World War II, and therefore the Board finds the case 
law does not mandate a presumption of exposure based upon an 
allegation of use of mustard gas in combat in Europe in World 
War II.

In the VA Adjudication Manual, M21-1, Part III, Chapter 5, 
Subchapter II, paragraph 5.18, it is noted that the 
provisions of 38 C.F.R. § 3.316 (1998) apply to those exposed 
during field or chamber testing; under battlefield conditions 
in World War I; those who were present at the German air raid 
on the harbor of Bari, Italy, in World War II; and those 
engaged in manufacturing and handling vesicant (blistering) 
agents during their military service.

In this case, the veteran did not serve during World War I.  
There is no allegation that the veteran was present at the 
German air raid on the harbor of Bari, Italy during World War 
II.  Moreover, his service administrative records contain no 
indication whatsoever that he was in Italy at any time.  
Further, there is no allegation of participation during field 
or chamber testing or in the inservice manufacturing and 
handling vesicant agents.  Instead, the appellant maintains 
that, as a tank crewmember, the veteran used "mustard gas 
shells" in combat against the Germans, apparently in 
Belgium.  Neither the regulatory provisions proposed or 
adopted, nor the commentary on those proposals has ever 
acknowledged that U.S. forces used mustard gas shells in 
combat.  Likewise, there is no indication whatsoever that the 
armed forces ever developed or used "mustard gasoline" as a 
fuel that was in some fashion related to mustard gas.  
Accordingly, the Board finds the claimant's evidentiary 
assertions as to the circumstances of the veteran's alleged 
exposure to mustard gas (or "mustard gasoline") are not 
supported.  Indeed, the Board finds the allegations 
inherently incredible.    

With respect to the allegation of inservice exposure during 
combat, 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 
3.304(d) do not create a presumption of incurrence or 
aggravation of disease or injury during combat but relax the 
evidentiary requirements of such a claim, by allowing 
satisfactory lay or other evidence to be accepted as 
sufficient proof of service incurrence or aggravation.   
Caluza v. Brown, 7 Vet. App. 498 (1995).  However, because 
the appellant clearly has no first-hand knowledge of the 
veteran's alleged exposure to mustard gas in service, her lay 
assertions are insufficient.  Therefore, the Board finds that 
satisfactory lay evidence of inservice combat exposure to 
mustard gas has not been submitted.  This is because the 
veteran never reported such a history, and the appellant is 
not competent to do so.

It is noted that the only available service medical records, 
those recovered from the Surgeon Generals Office (SGO), are 
negative for evidence of a pulmonary disorder, renal failure, 
or alcoholic liver disease.  Moreover, the competent medical 
evidence of record shows no indication of any of these 
conditions for more than 45 years after service.  See 38 
C.F.R. §§ 3.303(a), 3.307, 3.309.  

The Board has carefully considered the appellant's arguments 
that the veteran's claimed exposure to mustard gas resulted 
in a pulmonary disorder, which in turn caused his death.  It 
is further noted that severe chronic obstructive pulmonary 
disease, which is among those diseases for which service 
incurrence may be presumed based on exposure to mustard gas, 
was diagnosed during the veteran's terminal hospitalization 
in January 1992.  38 C.F.R. §§ 3.316.  However, the legal 
presumption of a medical nexus between mustard gas exposure 
and chronic obstructive pulmonary disease does not establish 
that there actually was such exposure.  Mere lay assertions 
of medical causation, i.e., that the veteran died of chronic 
obstructive pulmonary disease as a result of mustard gas 
exposure, cannot constitute evidence to render a claim well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Indeed, in Barfield v. Brown, 5 Vet. App. 8, 9 (1993) it was 
specifically held that "a lay witness is not competent to 
opine as to the medical cause of death."  Barfield, at 9.

In regard to the veteran's claimed exposure to radiation, 
there is no objective evidence that he was exposed to 
radiation in service.  Service administrative records 
demonstrate that his only overseas service was in Europe, and 
it is not contended otherwise.  While the appellant 
maintained during the March 1997 Travel Board hearing that 
her husband was exposed to radiation from "the atomic bomb" 
while serving in the European theater during World War II, 
the Board finds this evidentiary assertion to be patently 
incredible.  It is further noted that the appellant has made 
no specific allegations as to any radiation exposure during 
service, i.e., as to exactly when, where or for how long it 
occurred.  Based on the patently incredible nature of the 
appellant's claim, and the lack of details regarding any such 
exposure, an attempt to quantify it would not be feasible. 

As noted above, service connection was in effect at a 
noncompensable evaluation for residuals of a shell fragment 
wound at the time of the veteran's death.  Competent evidence 
that indicates that this disability contributed to the 
veteran's death or materially affected vital organs has not 
been presented.  Although the appellant contends that her 
husband's exposure to mustard gas and/or radiation from "the 
atomic bomb" in service played a role in his death, she is 
not competent to provide a medical opinion as to causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  She 
is similarly incompetent to relate any of the veteran's post-
service disorders to his period of active duty.  Id.  In the 
absence of the submission of competent medical evidence to 
support the appellant's claim, the Board cannot conclude that 
a well-grounded claim has been presented.  Otherwise, 
competent evidence of the incurrence of a disease or injury 
in service that caused or accelerated the veteran's death has 
not been presented.

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of her claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

